Citation Nr: 0429353	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active service from May 1969 to April 
1971.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  At present, the case is 
before the Board for appellate adjudication.  

In addition, the Board notes that, in the December 2002 VA 
form 9 (Appeal to Board of Veterans' Appeals), the veteran 
requested a Central Office hearing before a Veterans Law 
Judge, and thus, such hearing was scheduled for October 21, 
2003.  However, it appears the veteran canceled this hearing.  
Subsequently, in a July 2003 statement, the veteran indicated 
that he no longer desired to have such hearing.  As the 
record does not contain further indication that the veteran 
has requested that the hearing be rescheduled, the Board 
deems the veteran's request for a Central Office hearing 
withdrawn.  See 38 C.F.R. § 20.702 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  In August 1971 and December 1976 rating decisions, the RO 
originally denied the veteran's claims of service connection 
for back and leg disorders.

3.  In a July 1986 rating decision, the RO declined to reopen 
the veteran's claims of service connection for back and leg 
disorders.  The appellant was notified in August 1986 of this 
decision and of his appellate rights.  However, he did not 
file a timely appeal with respect to these issues, and this 
decision is final.

4.  The evidence associated with the claims file since the 
July 1986 rating decision is, either by itself or in 
connection with evidence already of record, not so 
significant that it must be considered to decide fairly the 
merits of the veteran's claims. 


CONCLUSIONS OF LAW

1.  The unappealed July 1986 rating decision, which declined 
to reopen the claims of service connection for back and leg 
disorders, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).

2.  The evidence received since the July 1986 rating decision 
which relates to the issues of service connection for back 
and leg disorders is not new and material, and the claims are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  No additional evidence which may aid the 
veteran's claims has been identified as outstanding and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran has been informed of the evidence needed to show 
what is required to reopen his claims of service connection 
for a back disorder and a leg disorder via March and July 
2001 RO letters, the January 2002 rating decision, and the 
November 2002 statement of the case.  In addition, the March 
and July 2001 RO letters notified the veteran of the evidence 
needed to substantiate his claims seeking entitlement to 
service connection, and offered to assist him in obtaining 
any relevant evidence.  The letters gave notice of what 
evidence the veteran needed to submit and what the VA would 
try to obtain.  In addition, the November 2002 statement of 
the case notified the veteran of the changes in the law and 
regulations per the VCAA.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004) and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in January 2002 after the VCAA was 
enacted (effective November 9, 2000).  Nevertheless, the 
Board finds that any defect(s) with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, the March and July 2001 RO letters to the 
veteran informed him of what information he needed to reopen 
his claims of service connection for a back disorder and a 
leg disorder.  In this respect, the Board notes that both 
letters were provided to the claimant before the rating 
decision denying the claims on appeal was issued, and prior 
to the case being certified to the Board for appellate 
adjudication.  Additionally, the Board notes that the content 
of these notices, couple with the November 2002 statement of 
the case, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims on appeal.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By the March and July 2001 RO letters, the January 
2002 rating decision and the November 2002 statement of the 
case, VA satisfied the fourth element of the notice 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By the information letters, the rating decision 
and the statement of the case, he has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the claimant would provide.  Thus, the 
Board finds that there has been no prejudice to the claimant 
that would warrant further notification or development.  As 
such, the claimant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard, 4 Vet. App. at 393.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in August 1971 
and December 1976 rating decisions, the RO originally denied 
the veteran's claims of service connection for back and leg 
disorders.  The veteran's claims continued to be denied by 
the RO and the Board, per September 1972 and May 1977 Board 
decisions, until a July 1986 rating decision, which is the 
last denial of record.  Specifically, in a July 1986 rating 
decision, the RO declined to reopen the veteran's claims of 
service connection for back and leg disorders.  The appellant 
was notified in August 1986 of this decision and of his 
appellate rights.  However, he did not file a timely appeal 
with respect to these issues, and this decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, the veteran submitted 
his application to reopen the previously denied claims in 
March 2001.

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
March 2001) prior to August 29, 2001.

In this case, the August 1971 rating decision denied the 
veteran's claim of service connection for a back disorder on 
the grounds that the claimed disorder pre-existed the 
veteran's active service as it was the result of fall at 9 
years of age, which caused the veteran to hit his lower right 
side and resulted in intermittent sharp aching pain since 
that time.  As well, the evidence did not show that the 
veteran's pre-existing back disorder was permanently 
aggravated during the veteran's active service, and thus, the 
claim was denied.  Additionally, the December 1976 rating 
decision, originally denied the claim of service connection 
for a leg disorder on the grounds that there was no evidence 
of a current disability at that time.  The veteran's claims 
have continued to be denied by the RO and the Board, per 
September 1972 and May 1977 Board decisions, to the present 
essentially for the same reasons.

Since the July 1986 rating decision, which is the last final 
decision, the evidence submitted includes records and 
statements from P. Antoon, M.D., dated from 1993 to 2001 
which describe the treatment the veteran received for various 
health problems including hypertension, thoracic back pain, 
headaches, upper gastrointestinal problems, sinusitis, etc.  
These records also include an August 2001 statement which 
indicates the veteran had frequent episodes of panic and 
anxiety, had frequent behavior problems including anger, and 
was taking Valium to counter his post-traumatic stress 
disorder.  The veteran was also taking medication for pain to 
try to counter persistent and severe lumbar back pain with 
bilateral hip and leg pain which radiated from his low back.  
However, the Board notes that these records do not include a 
diagnosis of a leg disorder per se, or evidence of active 
service aggravation of the pre-existing back disorder.

Records from the Texarkana and Shreveport VA Medical Centers 
dated from 2000 to 2001 describe the treatment the veteran 
received for various health problems, including hypertension, 
cellulitis and hyperlipidemia.

Additionally, the evidence includes various lay statements in 
support of the veteran's contentions, which include 
statements from F.F., D.F., E.B., R.B., M.R., D.K., L.C., and 
the veteran's parents.

Lastly, the evidence includes records from J. Gregory, M.D., 
dated in 2002 which describe the treatment the veteran 
received for various health problems, particularly including 
back and tail bone problems.  X-ray study revealed severe 
degenerative disc disease at L5 and S1 and a significantly 
angulated coccyx.  

Given the above medical evidence, the Board finds that the 
evidence submitted following the July 1986 rating decision is 
new, but not material to the issues on appeal.  The 
additional evidence is new because it was not in existence at 
the time of the prior rating decision.  However, the 
additional evidence is not material as it does not bear 
directly and substantially on the issues under consideration.  
Specifically, the evidence fails to show that the claimed 
back disorder, which pre-existed the veteran's service, was 
permanently aggravated by the veteran's service.  As well, 
the evidence fails to show that the veteran has been actually 
medically diagnosed with a leg disorder.  Simply put, the 
evidence is cumulative or redundant of evidence previously of 
record, and is not so significant that it must be considered 
in order to fairly decide the merits of the claims.  
Accordingly, the claims are not reopened, and must be denied. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a back disorder is not 
reopened.  The appeal of this issue is denied.

New and material evidence having not been submitted, the 
claim for service connection for a leg disorder is not 
reopened.  The appeal of this issue is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



